Exhibit 10.1

UMPQUA HOLDINGS CORPORATION

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement is made and entered into pursuant to the terms
of the 2003 Stock Incentive Plan (the “Plan”) adopted by the Board of Directors
and Shareholders of Umpqua Holdings Corporation, an Oregon corporation (the
“Company”). Unless otherwise defined herein, capitalized terms defined in this
Restricted Stock Agreement shall have the meanings as defined in the Plan.

 

The “Grantee”   

 

Target Number of Shares of the Company’s

Common Stock Awarded

  

 

(the “Target Grant Shares”)

Maximum Number of Shares of the Company’s

Common Stock Awarded

  

 

(the “Maximum Grant Shares”)

“Date of Award”    1/27/2012 Price Paid by Grantee per Share    $ 0 Fair Market
Value per Share on Date of Award    $ 12.28 Repurchase Price per Share    $
0.001 “Vesting Schedule”    Per the attached Schedule A

 

1. AWARD OF RESTRICTED STOCK GRANT

The Company hereby awards to the Grantee and the Grantee accepts the award of a
Restricted Stock Grant of the number of shares of Common Stock of the Company
specified above as the Target Grant Shares. This Restricted Stock Grant is being
made as part of the Grantee’s compensation package without the payment of any
consideration other than the Grantee’s services to the Company and payment of
the Price Paid by the Grantee per Share specified above, if any. The Award is
being made pursuant to the Plan and is subject to and conditioned upon the terms
and conditions of the Plan and the terms and conditions set forth in this
Agreement. Any inconsistency between this Agreement and the terms and conditions
of the Plan will be resolved in accordance with the Plan. As used herein, the
term “Grant Shares” refers to Target Grant Shares and Maximum Grant Shares.

 

2. REPRESENTATIONS OF THE GRANTEE

2.1 No Representations by or on Behalf of the Company. The Grantee is not
relying on any representation, warranty or statement made by the Company or any
agent, employee or officer, director, shareholder or other controlling person of
the Company regarding the Grant Shares or this Restricted Stock Grant.

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   1



--------------------------------------------------------------------------------

2.2. Tax Election. The Company has advised the Grantee to seek the Grantee’s own
tax and financial advice with regard to the federal and state tax considerations
resulting from the Grantee’s receipt of the Grant Shares pursuant to the Award.
The Grantee is making the Grantee’s own determination as to the advisability of
making a Section 83(b) election with respect to the Target Grant Shares covered
by the Award and this Agreement. The Grantee understands that the Company will
report to appropriate taxing authorities the payment to the Grantee of
compensation income either (i) upon the vesting of Shares or (ii) if the Grantee
makes a timely Section 83(b) election, as of the Date of the Award. The Grantee
understands that he or she is solely responsible for the payment of all federal
and state taxes resulting from this Restricted Stock Grant. With respect to Tax
Withholding Amounts, the Company has all of the rights specified in Section 5 of
this Agreement and has no obligations to the Grantee except as expressly stated
in Section 5 of this Agreement.

2.3 Agreement to Enter into Lock-Up Agreement with an Underwriter. If the
Grantee is then an executive officer of the Company, the Grantee, by accepting
the Award represented by this Agreement, understands and agrees that whenever
the Company undertakes a firmly underwritten public offering of its securities,
the Grantee will, if requested to do so by the managing underwriter in such
offering, enter into an agreement not to sell or dispose of any securities of
the Company owned or controlled by the Grantee provided that such restriction
will not extend beyond 12 months from the effective date of the registration
statement filed in connection with such offering.

 

3. GENERAL RESTRICTIONS OF TRANSFERS OF UNVESTED SHARES

3.1 No Transfers of Unvested Shares. The Grantee agrees for himself or herself,
his or her executors, administrators and other successors in interest that none
of the Unvested Shares (as defined in Schedule A), nor any interest therein, may
be voluntarily or involuntarily sold, transferred, assigned, donated, pledged,
hypothecated or otherwise disposed of, gratuitously or for consideration prior
to their vesting in accordance with the Vesting Schedule set forth in Schedule
A.

3.2 Stock Distributions. If the Company makes any distribution of stock with
respect to the Grant Shares by way of a stock dividend or stock split, or
pursuant to any recapitalization, reorganization, consolidation, merger or
otherwise, and the Grantee receives any additional shares of stock in the
Company (or other shares of stock in another corporation) as a result thereof,
such additional (or other) shares shall be deemed Grant Shares hereunder and
shall be subject to the same restrictions and obligations imposed by this
Agreement.

3.3 Invalid Transfers. Any disposition of the Grant Shares other than in strict
compliance with the provisions of this Agreement shall be void. The Company
shall not be required (i) to transfer on its books any Grant Shares which have
been sold or transferred in violation of the provisions of this Section 3 or
(ii) to treat as the owner of the Grant Shares, or otherwise to accord voting,
dividend or any other rights to, any person or entity to whom Grantee
transferred or attempted to transfer the Grant Shares in contravention of this
Agreement.

3.4 Status of Repurchased Grant Shares. Any of the Grant Shares repurchased by
the Company pursuant to this Agreement shall return to the status of authorized,
but unissued, shares of the Company.

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   2



--------------------------------------------------------------------------------

4. REPURCHASE OF UNVESTED GRANT SHARES

4.1 Repurchase Right. Unless the Company gives notice to the Grantee within a
period of ninety days (90) after the occurrence of any of the foregoing events
(each a “Repurchase Event”) of its intent to waive its repurchase right, the
Company will repurchase the Grant Shares from the Grantee to the extent that
they were Unvested on the date of the Repurchase Event:

(i) upon the death of the Grantee;

(ii) upon the Grantee becoming Disabled, as such term is defined in the Plan;
and

(iii) upon the Grantee ceasing, for any reason, to be an Employee, as such term
is defined in the Plan, except that a leave of absence in accordance with the
Company’s sick leave, family leave or military leave policies or that is
otherwise approved by the Committee that administers the Plan shall not
constitute cessation of Employment provided unless the Grantee fails to return
to employment with the Company at the end of such leave in accordance with such
policies or approval, or upon Grantee’s ceasing their membership in the
Company’s President’s Club.

Notwithstanding the foregoing, if the Company was not aware of the occurrence of
the Repurchase Event, the ninety-day period shall not begin to run until such
time as the Company actually becomes aware of such occurrence. If the Company
gives notice of its election not to repurchase the Unvested Grant Shares, this
shall not bar or waive the Company’s obligation or option to exercise its
repurchase right in connection with any subsequent Repurchase Event.

4.2 Purchase Price and Payment. The Repurchase Price of the Grant Shares under
this Section 4 is as specified on the first page of this Agreement and shall be
paid by the Company at the closing by check.

4.3 Closing of the Repurchase. Any shares repurchased pursuant to this Section 4
shall be transferred at a closing to be held at the principal office of the
Company no later than ten (10) days after the expiration of the ninety (90) day
period specified in Section 4.1. Failure to timely remit the Repurchase Price to
the Grantee shall not invalidate the Company’s repurchase obligation and right
as set forth in Section 4.1.

4.4 Safekeeping of Stock Certificate Until the Expiration of the Repurchase
Right. Until Grant Shares are vested in accordance with the vesting schedule set
forth in Schedule A, the stock certificate representing the Grant Shares may be
retained by the Company or its transfer agent. Upon the closing of any
repurchase pursuant to this Section 4, Grantee does hereby authorize and does
hereby irrevocably appoint the Secretary of the Company (with full power of
substitution) as Grantee’s attorney-in-fact to transfer the Grant Shares on the
books of the Company and to cancel or reissue a new certificate representing the
Grant Shares in accordance with this Section 4. Upon the written request of the
Grantee, the Company will deliver or cause to be delivered to the Grantee a
stock certificate representing the Grant Shares that have vested in accordance
with the vesting schedule set forth in Schedule A to the extent that stock
certificates for such vested shares have not previously been delivered to the
Grantee. The power of attorney contained in this Section 4.4 shall become null
and void as to Grant Shares that have vested in accordance with the vesting
schedule set forth in Schedule A.

4.5 Assignment of Rights by the Company. The Company may, in its sole
discretion, assign its repurchase obligation with respect to any Unvested Grant
Shares to any one or more persons without notice to, or the prior consent of,
the Grantee.

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   3



--------------------------------------------------------------------------------

5. PROVISION FOR PAYMENT OF TAX WITHHOLDING AMOUNTS

5.1 Payment of Tax Withholding Amounts. Upon the vesting of the Grant Shares or
upon the Grantee making a valid election under Section 83(b) of the Internal
Revenue Code, the Grantee must pay to the Company or make adequate provision for
the payment of all Tax Withholding as such term is defined in the Plan. By
accepting the Award represented by this Agreement, the Grantee shall be deemed
to have consented to the Company withholding the amount of any Tax Withholding
from any amounts payable by the Company to the Grantee. No shares of Common
Stock will be released from the restrictions on their transfer under Section 3
of this Agreement unless and until payment or adequate provision for payment of
the Tax Withholding has been made. If the Company later determines that
additional Tax Withholding was or has become required beyond any amount paid or
provided for by the Grantee, the Grantee will pay such additional amount to the
Company immediately upon demand by the Company. If the Grantee fails to pay the
amount demanded, the Company may withhold that amount from other amounts payable
by the Company to the Grantee, including salary or any bonus.

5.2 Alternative Provisions for the Payment of Tax Withholding Amounts. The
Grantee may elect to pay all or any portion of the Tax Withholding (i) by
surrender of shares of Common Stock (including vested Grant Shares) valued at
their Fair Market Value as such term is defined in the Plan, (ii) by authorizing
a duly registered and licensed broker-dealer to sell shares of Common Stock that
are vested or vesting under this Agreement (or, at least a sufficient portion
thereof) and instructing such broker-dealer to immediately remit to the Company
a sufficient portion of the proceeds from such sale to pay the Tax Withholding
(iii) by the surrender of other securities of the Company in the manner
specified in Section 8.4 of the Plan, or (iv) any combination of the foregoing.

 

6. MISCELLANEOUS PROVISIONS

6.1 Specific Performance. The parties hereby acknowledge and agree that it is
impossible to measure in money the damages which will be suffered by a party
hereto by reason of any breach by another party of any term of this Agreement,
that the Company and its common stock are unique and that a non-breaching party
will suffer irreparable injury if this Agreement is not specifically performed.
Accordingly, the parties hereto acknowledge that a non-breaching party shall, in
addition to all other remedies available hereunder or at law, be entitled to
equitable relief (including without limitation preliminary and permanent
injunctive relief) to enforce the terms of this Agreement.

6.2 No Rights to Continued Employment. Nothing contained herein shall confer
upon Grantee any right to continue in the employ of the Company or continue in
their position, and the Company reserves all rights to discharge or demote
Grantee for any reason whatsoever, with or without cause, as an at-will
employee, subject to the terms of any other written agreement that may exist
between the Company and Grantee.

6.3 Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of all of the parties hereto.

6.4 Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by the Grantee
without the prior written consent of the Company.

6.5 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Oregon applicable to the construction and enforcement of
contracts wholly executed in Oregon by residents of Oregon and wholly performed
in Oregon. Any action or proceeding brought by any party hereto shall be brought
only in a state or federal court of competent jurisdiction located in the County
of Multnomah in the State of Oregon and all parties hereto hereby submit to the
in personal jurisdiction of such court for purposes of any such action or
procedure.

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   4



--------------------------------------------------------------------------------

6.6. Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 6.7 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.

6.7 Attorney Fees. If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.

6.8 Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.

6.9 Entire Agreement. This Agreement and the Plan embody the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and supersedes all prior written or oral communications or
agreements all of which are merged herein. There are no restrictions, promises,
warranties, covenants, or undertakings, other than those expressly set forth or
referred to herein.

6.10 No Waiver. No waiver of any provision of this Agreement or any rights or
obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

6.11 Severability of Provisions. In the event that any provision hereof is found
invalid or unenforceable pursuant to judicial decree or decision, the remainder
of this Agreement shall remain valid and enforceable according to its terms.

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   5



--------------------------------------------------------------------------------

6.12 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company executive offices to the attention of the
Corporate Secretary, or if to the Grantee, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement
effective as of the Date of Award.

 

The GRANTEE   

 

 

   Type or Print Name:     

   Social Security Number:     

 

COMPANY    UMPQUA HOLDINGS CORPORATION    By:   

 

 

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   6



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

Schedule A – Vesting Schedule

Grant Shares Awarded under the Restricted Stock Agreement to which this Schedule
A is attached shall vest in accordance with the following conditions. Grant
Shares that have not yet vested in accordance with the vesting schedule set
forth herein, are referred to in the Restricted Stock Agreement as “Unvested
Shares.”

Performance-Based and Accelerated Vesting. Under the Restricted Stock Agreement
to which this Vesting Schedule is attached, Grant Shares shall vest only in
accordance with the following provisions:

 

A. For the purposes of this Vesting Schedule, the terms below have the following
meanings:

“Final Closing Price” means in the case of the Company the closing price of a
share of the Company’s common stock, and in the case of the KRXTR the closing
price of the KRXTR (symbol “KRXTR”).

“Initial Closing Price” means, in the case of the Company $12.28, and in the
case of the KRXTR $52.55 (using the symbol “KRXTR”).

“KRXTR” means the KBW Regional Banking Total Return Index, or such other similar
index as selected by the Committee should the KBW Regional Banking Total Return
Index cease to be available.

“Retirement” means termination of employment after becoming eligible for
retirement by reaching age 62 and having 5 years of continuous service.

“TSR” means the cumulative total shareholder return as measured by dividing the
sum of the cumulative amount of dividends for the TSR Period, assuming dividend
reinvestment, and the difference between the Initial Closing Price and the Final
Closing Price, by the Initial Closing Price.

“TSR Performance” compares the Company’s TSR to the KRXTR TSR, each converted
into a fixed investment, stated in dollars, assuming $100.00 was invested at the
Initial Closing Price at the commencement of TSR Period.

TSR Performance, for the purposes of determining vesting, is the quotient
resulting from dividing Company TSR Performance by KRXTR TSR Performance.

Company TSR Performance and KRXTR TSR Performance are calculated in the same
manner as the performance of the Company’s common stock in the Stock Performance
Graph presented in the Company’s Annual Report on Form 10-K as required by
Item 201(e) of SEC Regulation S-K except that the measurement period is three
years for the purposes of this Agreement and five years for the Stock
Performance Graph.

“TSR Period” means the three-year period ending on January 27, 2015.

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   7



--------------------------------------------------------------------------------

B. The vesting of Grant Shares shall be conditioned upon the satisfaction of a
performance vesting requirement based on TSR Performance. Unless earlier vested
in accordance with Sections C or D of this Vesting Schedule, Target Grant Shares
shall become vested, provided Grantee is employed by the Company at the end of
the TSR Period and upon the written certification by the Committee, or its
delegate, of the achievement of the performance goal of TSR Performance, in
accordance with the applicable Vesting Percentage specified for TSR Performance
in the following schedule:

 

TSR Performance

  

Vesting Percentage of

Target Grant Shares

Lower than 60%    0% 60%    25% between 60% and 100%    **

100% (the Company TSR Performance equals or

exceeds the KRX TSR Performance)

   100% Above 100%    ***

 

** When TSR Performance is between 60% and 100%, such results will be
interpolated on a straight-line basis to determine the applicable Vesting
Percentage. For example, 80% TSR Performance represents the midpoint of TSR
Performance and would result in the midpoint of the Vesting Percentage, or
62.5%.

*** When TSR Performance is between 100% and 125%, the applicable Vesting
Percentage shall be equal to the TSR Performance. If TSR Performance exceeds
125%, the Vesting Percentage shall be 125%. In no event shall the total vested
shares exceed the Maximum Grant Shares.

 

C. Notwithstanding Section B of this Vesting Schedule, upon the consummation of
a Change of Control Transaction, as such term is defined in the Plan, all of the
Target Grant Shares that remain unvested shall become vested.

 

D. Notwithstanding Section B of this Vesting Schedule, upon Retirement by the
Grantee, death or Disability of the Grantee, or a termination of employment by
the Grantee for “good reason” (as defined in the Grantee’s Employment Agreement
with the Company) prior to the end of the TSR Period, a percentage of the
unvested Target Grant Shares, rounded to the nearest whole share, shall vest as
of the date of such termination and become exercisable, with such percentage
equal to the number of months of service by the Grantee during the TSR Period
divided by 36.

Notwithstanding the foregoing: (i) no additional Grant Shares will vest after
the occurrence of any Repurchase Event; and (ii) the number of Grant Shares
vesting above shall automatically be adjusted as appropriate to reflect any
stock dividend, stock-split, combination of shares or other similar event as
referred to in Section 10.1 of the Plan.

 

Restricted Stock Agreement – PSA Vesting - Jan 2012   8